Pfeifer, J.
We hold that a trial court has the discretion to sua sponte dismiss a criminal case over the objection of the prosecution where the complaining witness does not wish for the case to proceed.
We need look no further than Crim.R. 48(B) for authority for trial judges to dismiss criminal actions sua sponte. The rule reads:
“Dismissal by the court. If the court over objection of the state dismisses an indictment, information, or complaint, it shall state on the record its findings of fact and reasons for the dismissal.”
Crim.R. 48(B) recognizes by implication that trial judges may sua sponte dismiss a criminal action over the objection of the prosecution, since the rule sets forth the trial court’s procedure for doing so. The rule does not limit the reasons for which a trial judge might dismiss a case, and we are convinced that a judge may dismiss a case pursuant to Crim.R. 48(B) if a dismissal serves the interests of justice.
Trial judges are at the front lines of the administration of justice in our judicial system, dealing with the realities and practicalities of managing a caseload and responding to the rights and interests of the prosecution, the accused, and victims. A court has the “inherent power to regulate the practice before it and protect the integrity of its proceedings.” Royal Indemn. Co. v. J.C. Penney Co. (1986), 27 Ohio St.3d 31, 33-34, 27 OBR 447, 449, 501 N.E.2d 617, 620. Trial courts deserve the discretion to be able to craft a solution that works in a given *616case. Certainly a court’s resources in a domestic violence case are better used by encouraging a couple to receive counseling and ultimately issuing a dismissal than by going forward with a trial and impaneling a jury in a case where the only witness refuses to testify.
We do not suggest that in every domestic violence case where the victim refuses to testify a trial judge has the unfettered power to dismiss the case. The seriousness of the injuries, the presence of independent witnesses, the status of counseling efforts, whether the complainant’s refusal to testify is coerced, and whether the defendant is a first-time offender are all factors a trial judge should consider, and factors that a reviewing court may consider in determining whether the trial court abused its discretion.
In this case, the trial judge did not abuse his discretion in dismissing the charges. Although Cordiano’s injuries were relatively serious, Busch had not physically abused her before or after the incidents at issue. The record is devoid of evidence other than Cordiano’s testimony that might prove a case against Busch. The trial court methodically over a period of at least a month determined that Cordiano was not being coerced and truly did not wish to testify. The court had her August 5, 1994 affidavit to that effect. She so testified under oath in a pretrial, on two other occasions when the trial was continued, and finally on the day when the charges were dismissed. The trial judge made sure the couple was in counseling, that Cordiano wanted to see the charges dropped, and that she was not being coerced. The trial court knew that Cordiano had spoken with prosecutors and a representative of the prosecutor’s witness assistance program. Cordiano also testified that she did not fear a flare-up in Busch’s behavior.
An abuse of discretion implies that the trial court’s attitude, as evidenced by its decision, was unreasonable, arbitrary, or unconscionable. State v. Jenkins (1984), 15 Ohio St.3d 164, 222, 15 OBR 311, 361, 473 N.E.2d 264, 313. The trial court in this case handled the case well. It was not until Cordiano had testified on several occasions that the trial court finally dismissed the charges. Until that point, the court used a possible dismissal as an incentive for the couple to continue in counseling.
In this case, the trial court used its judicial power to do its best with a matter which no longer seemed to fit the court system. Trial judges have the discretion to determine when the court has ceased to be useful in a given case. The trial judge made a permissible determination here.
Accordingly, we reverse the judgment of the court of appeals.

Judgment reversed.

Moyer, C.J., Resnick and F.E. Sweeney, JJ., concur.
*617Stratton, J., concurs separately.
Douglas and Cook, JJ., dissent.